Title: From George Washington to Major General Charles Lee, 4 July 1777
From: Washington, George
To: Lee, Charles



Dear Sir,
Head Quarters Morris Town July 4th 1777

I received your favour of the 7th June, in which you enter into consideration of the breach of parole imputed to Lord Drummond; and give it as your opinion, that his conduct has not been such as to justify the imputation.
It can answer no valuable purpose to enter into a discussion of the particulars of this affair, which would probably end as it began and leave his Lordship and myself in the same way of thinking respecting it, which we now entertain. I shall only observe, that at the time the matter happened it was clearly my sentiment and that of every Gentleman with whom I conversed on the subject that his lordship had acted in an exceptionable manner, irreconcileable to the true spirit of his parole. No circumstance that has since come to my knowledge, appears to me to be of sufficient weight to remove the suspicion, and from any thing I know I must still retain the same idea of his conduct that I had at first. I should be sorry to injure his Lordship or any other gentleman, in so delicate a point, but I do not think justice requires me either to retract or extenuate what I have said. He may perhaps have acted as he did through misconception, but whatever was the cause, the conclusion I drew was fully authorised by appearances.
You cannot but be sensible, My dear Sir that the omission of trifling circumstances, or a small difference in representing the same is capable of altering the complexion of a fact and makg it appear in a light very opposite to that in which it ought really to stand: and this will suggest the propriety of not being hasty in fixing your judgment as to the true nature of his lordships proceeding in this affair. I am with much regard & Esteem Dr sir Your most Obedt servant.
